Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10841967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-26 of the patent discloses 
a method, performed by a first centralized unit (CU) in a radio access network (RAN) for configuring a user equipment (UE) to communicate via a plurality of distributed units (DUs) in the RAN, the method comprising: initiating a first radio resource control (RRC) entity to communicate with the UE via a first RRC connection through a first DU; selecting a second DU to communicate with the UE in a dual-connectivity (DC) configuration with the first DU; and based on whether the selected second DU is associated with the first CU, determining whether to initiate a second RRC entity, within 
further comprising establishing a first radio bearer with the UE via the first RRC connection through the first DU, wherein the first radio bearer is a first signaling radio bearer (SRB) associated with the first RRC entity.
 further comprising, when the second DU is associated with the first CU, initiating the second RRC entity within the first CU.
further comprising sending, to the UE via the first RRC connection through the first DU, an RRC message associated with the first RRC entity and comprising an encapsulated RRC message associated with the second RRC entity.
further comprising receiving, from the UE via the first radio bearer, radio measurements relating to one or more further DUs, wherein the second DU is selected from the one or more further DUs based on the radio measurements.
further comprising, based on whether the selected second DU is associated with the first CU, determining whether to establish one or more further radio bearers with the UE via the second DU.
wherein the one or more further radio bearers include at least one of the following: a second SRB; a split bearer for the first SRB; a split bearer for an existing data radio bearer (DRB) established through the first DU; and one or more further DRBs.

wherein: the one or more further radio bearers include: a first further radio bearer comprising one of the following: a second SRB, and a split bearer for the first SRB, and a second further radio bearer comprising one of the following: a split bearer for an existing data radio bearer (DRB) established through the first DU, and one or more further DRBs; and determining whether to establish the first further radio bearer is performed independently of determining whether to establish the second further radio bearer.
wherein: the first further radio bearer is the split bearer for the first SRB; the second further radio bearer is the split bearer for the existing DRB established via the first RRC connection through the first DU; and the method further comprises, when the second DU is associated with the first CU: establishing the split bearer for the first SRB; and refraining from establishing the split bearer for the existing DRB.
 further comprising, when the second DU is associated with the first CU, establishing the one or more further radio bearers in association with a security key that is also associated with the first radio bearer.
further comprising, when the second DU is associated with the first CU, sending, to the second DU, one or more context setup messages pertaining to the one or more further radio bearers.

further comprising, when the second DU is not associated with the first CU, sending, to a second CU via an Xn interface, a request to establish one or more further radio bearers via the second DU.
wherein the first DU and the second DU are configured to utilize different radio access technologies for communicating with the UE.
A first centralized unit (CU) in a radio access network (RAN), the first CU being arranged to communicate with one or more user equipment (UE) via a plurality of distributed units (DUs) in the RAN, the first CU comprising: network interface circuitry configured to communicate with the plurality of DUs; and one or more processors operably coupled with the network interface circuitry and configured to perform operations corresponding to the method of claim 1.
non-transitory, computer-readable medium storing computer-executable instructions that, when executed by one or more processors of a first centralized unit (CU) in a radio access network (RAN), configure the first CU to perform operations corresponding to the method of claim 1.
method for a user equipment (UE) to communicate via a plurality of distributed units (DUs) in a radio access network (RAN), the method comprising: initiating a first radio 
 further comprising establishing a first radio bearer with the first CU via the first RRC connection through the first DU, wherein the first radio bearer is a first signaling radio bearer (SRB) associated with the first RRC entity.
 further comprising sending, to the first CU via the first radio bearer, radio measurements relating to one or more further DUs, wherein the one or more further DUs include the second DU.
 further comprising establishing one or more further radio bearers with the first CU via the second RRC connection through the second DU.
wherein the one or more further radio bearers include at least one of the following: a second SRB; a split bearer for the first SRB; a split bearer for an existing data radio bearer (DRB) established via the first RRC connection through the first DU; and one or more further DRBs.

wherein the one or more further radio bearers are established in association with a security key that is also associated with the first radio bearer.
A configured to communicate with a radio access network (25. A user equipment (UE) RAN), the UE comprising: transceiver circuitry operably configured to communicate with a plurality of distributed units (DUs) in the RAN; and one or more processors operably coupled with the transceiver circuitry and configured to perform operations corresponding to the method of claim 18. and
 A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by one or more processors of a user equipment (UE), configure the UE to perform operations corresponding to the method of claim 18.
The applicant's claims 1-20, broaden the scope of the claims 1-26 of patent by eliminating  “ based on whether the selected second DU is associated with the first cu” from the claims  of patent number . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the
.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teyeb et al. (2021/0329723) is cited to show a system which is considered pertinent to the claimed invention.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476